Exhibit 12 FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES First Half For the Years Ended December 31, (in millions) Earnings Income/(Loss) before income taxes $ $ $ ) $ Less:Equity in net income of affiliated companies 9 1 8 14 Fixed charges Earnings before fixed charges $ Fixed charges (a) Interest expense $ Rents 5 12 14 22 Total fixed charges $ Ratio of earnings to fixed charges (b) (a) Consists of interest on borrowed funds, amortization of debt discount, premium, and issuance expense, and one-third of all rental expense (the proportion deemed representative of the interest factor). (b) Earnings inadequate to cover fixed charges by $2,567 million.
